Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 3 and 11-12 have been amended. Claims 13-14 have been canceled. Claims 1-12 have been examined.

Response to Arguments
2.	Applicant’s arguments, filed 12/21/2021, with respect to the rejection of claim 1 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Gbadegesin et al. (U.S. Patent Application Publication 2003/0065676).

3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




4.	Claims 1, 4-7 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gbadegesin et al. (U.S. Patent Application Publication 2003/0065676; hereafter “Gbadegesin”).
	For claims 1 and 11-12, Gbadegesin teaches a method, computer system and computer program product comprising:
	a computer processor for executing program instructions (note paragraph [0059], processing unit),
	a computer memory for storing information (note paragraph [0059], memory), and
	a computer networking hardware for communicating in a first network and in a second network (note paragraph [0060], communications connections), wherein the computer memory stores program instructions that, when executed by the computer processor, cause the computer system to:
	emulate a first system virtual machine (note paragraphs [0031] and [0038], virtual machine A, VMA), and simultaneously
	emulate a second system virtual machine (note paragraphs [0031] and [0038], virtual machine B, VMB; virtual machines are simultaneously launched),
	wherein the first system virtual machine provides a first virtual platform that supports the execution of a complete first operating system (note paragraph [0038], VMA provides network stack and resource set A, i.e. “operating system”), and wherein 
	wherein the second system virtual machine provides a second virtual platform that supports the execution of complete second operating system (note paragraph [0038], VMB provides network stack and resource set B, i.e. “operating system”), and wherein the second system virtual machine is configured to communicate in the second network simultaneously to the first system virtual machine communicating in the first network (note paragraph [0038], VMB communicates with Internet while VMA concurrently accesses the private network).


	For claim 4, Gbadegesin teaches claim 1, wherein the computer system further comprises a user interface for interaction between a user and the computer system (note paragraph [0031], VMA and VMB are accessed through graphical user interface), and wherein the method further comprises:
	operating the computer system in a first mode in which user interactions with the first system virtual machine via the user interface are enabled (note paragraphs [0035] and [0039], user interacts with application in first virtual machine, e.g. VMA), or
	operating the computer system in a second mode in which user interactions with the second system virtual machine via the user interface are enabled (note paragraphs [0035] and [0039], user interacts with application which is moved to a new virtual machine, e.g. VMB).



	For claim 6, Gbadegesin teaches claim 1, wherein the method further comprises: operating a virtual machine monitor that operates the first system virtual machine and the second system virtual machine (note paragraphs [0032] and [0037], management facility operates virtual machines).

	For claim 7, Gbadegesin teaches claim 1, wherein the first network is not connected to the Internet and the second network is connected to the Internet (note paragraph [0038], VMA is only connected to private network and VMB is connected to the Internet).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2 is rejected under 35 U.S.C. 103 as being unpatentable over Gbadegesin as applied to claim 1 above, and further in view of Deshmukh et al. (U.S. Patent Application Publication 2018/0159729; hereafter “Deshmukh”).
	For claim 2, Gbadegesin differs from the claimed invention in that they fail to teach:
	wherein the method further comprises: operating a file sharing server providing a computer storage space, simultaneously
	emulating a first internal virtual network connecting the first system virtual machine to the file sharing server and providing the first system virtual machine with access to the computer storage space, and simultaneously
	emulating a second internal virtual network connecting the second system virtual machine to the file sharing server and providing the second system virtual machine with access to the computer storage space.

	Deshmukh teaches:
	wherein the method further comprises: operating a file sharing server providing a computer storage space (note paragraph [0039], virtualized file server provides file services to user VMs), simultaneously
	emulating a first internal virtual network connecting the first system virtual machine to the file sharing server and providing the first system virtual machine with access to the computer storage space (note paragraphs [0040], [0042], [0047] and [0063], file server VM communicates with user VMs through internal network; virtual network traffic may be segmented into different virtual networks), and simultaneously


	It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the different virtual machines with concurrent access to different networks of Gbadegesin and the virtual file server providing file services to virtual machines through virtual networks of Deshmukh. It would have been obvious to one of ordinary skill because combinging prior art elements (VMs connected to different networks of Gbadegesin; VMs using a virtual file server through a virtual network of Deshmukh) would yield the predictable results of VMs that have concurrent access to a virtual file server through the different networks the VMs are connected to.


6.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Gbadegesin and Deshmukh as applied to claim 2 above, and further in view of Chen et al. (U.S. Patent Application Publication 2019/0230120; hereafter “Chen”).
	For claim 3, the combination of Gbadegesin and Deshmukh differs from the claimed invention in that they fail to teach:


	Chen teaches:
	wherein the first system virtual machine has read access and no write access to the computer storage space, and the second system virtual machine has write access to the computer storage space (note paragraphs [0041] and [0044], second security zone is read-only, i.e. no write access, while first security zone has write access; security zones are created using VMs).

	It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the combination of Gbadegesin and Deshmukh and the virtual machine zones with different read/write permissions of Chen. One of ordinary skill would have been motivated to combine Gbadegesin, Deshmukh and Chen because setting different read/write permissions for different VM storage would help prevent information leak (note Abstract and paragraph [0007] of Chen).


7.	Claims 8, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Gbadegesin as applied to claim 1 above, and further in view of Shaposhnik et al. (U.S. Patent Application Publication 2013/0332924; hereafter “Shaposhnik”).
For claim 8, Gbadegesin differs from the claimed invention in that they fail to teach:
	wherein each of the first system virtual machine and the second system virtual machine comprises a virtual computer storage comprising a first storage space and a second storage space, and wherein the first storage space stores program instructions that, when run on the system virtual machine, provides a guest operating system on the system virtual machine, and wherein the guest operating system is configured to, if a change is made to a file of the program instructions providing the guest operating system, or to a file in the first storage space, store the changed file, or a file providing the change, in the second storage space.

	Shaposhnik teaches:
	wherein each of the first system virtual machine and the second system virtual machine (note paragraph [0093], multiple instances of VM may be running at the same time) comprises a virtual computer storage comprising a first storage space and a second storage space, and wherein the first storage space stores program instructions that, when run on the system virtual machine, provides a guest operating system on the system virtual machine (note paragraphs [0085] and [0125], operating system image is stored in storage device; operating system image may be stored in read-only storage space), and wherein the guest operating system is configured to, if a change is made to a file of the program instructions providing the guest operating system, or to a file in the first storage space, store the changed file, or a file providing the change, in the second 

	It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the different virtual machines with concurrent access to different networks of Gbadegesin and the virtual machine system image and user data stored in separate storage spaces of Shaposhnik. One of ordinary skill would have been motivated to combine Gbadegesin and Shaposhnik because it would protect the guest operating system from harmful or malicious alteration (note paragraph [0098] of Shaposhnik).


	For claim 10, the combination of Gbadegesin and Shaposhnik teaches claim 8, wherein the guest operating system is configured to be unable to change a file of the program instructions providing the guest operating system that are stored in the first storage space (note paragraph [0037] of Shaposhnik, guest operating system is stored in read-only form, i.e. unable to change).

	It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the different virtual machines with concurrent access to different networks of Gbadegesin and the virtual machine system image and user data stored in separate storage spaces of Shaposhnik. One of ordinary skill would have been motivated to combine Gbadegesin and Shaposhnik because it would protect the guest .


8.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Gbadegesin and Shaposhnik as applied to claim 8 above, and further in view of Deshmukh.

	For claim 9, the combination of Gbadegesin and Shaposhnik teaches claim 8, wherein the guest operating system is configured to display the virtual computer storage to the guest operating system as a storage space (note paragraph [0031] of Gbadegesin, VMA presents a visual workspace through a user interface) that stores, or comprises, all unchanged and changed files of the program instructions providing the guest operating system (note paragraphs [0125]-[0126] of Shaposhnik, user data may be stored in writable storage space).

	It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the different virtual machines with concurrent access to different networks of Gbadegesin and the virtual machine system image and user data stored in separate storage spaces of Shaposhnik. One of ordinary skill would have been motivated to combine Gbadegesin and Shaposhnik because it would protect the guest operating system from harmful or malicious alteration (note paragraph [0098] of Shaposhnik).

	wherein the guest operating system is configured to display the virtual computer storage to the guest operating system as a single storage space 

	Deshmukh teaches:
	wherein the guest operating system is configured to display the virtual computer storage to the guest operating system as a single storage space (note paragraph [0049], virtual file server presents a single name space for multiple storage spaces).

	It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the combination of Gbadegesin and Shaposhnik and the virtual file server providing file services to virtual machines through virtual networks with a single storage name space of Deshmukh. It would have been obvious to one of ordinary skill because combining prior art elements (VMs connected to different networks of Gbadegesin; read-only and writable storage spaces of Shaposhnik; VMs using a virtual file server through a virtual network with a single storage name space of Deshmukh) would yield the predictable results of VMs that have concurrent access to a virtual file server (Deshmukh) through the different networks the VMs are connected to (Gbadegesin) while presented the user interface with a single storage name spaces (Deshmukh) for read-only and writable storage (Shaposhnik).

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mraz et al. (U.S. Patent Application Publication 2016/0205215) teaches a server with multiple virtual machines that are simultaneously communicate with separate network connections (note paragraphs [0029] and [0031]).

Vetter et al. (U.S. Patent 8,584,211) teaches a client device with multiple virtual machines each with their own network connection to a server that provides cross domain data transfer (note Fig. 3A; column 6, lines 10-18 and column 8, lines 6-16).

Payne, JR. et al. (U.S. Patent Application Publication 2012/0317569) teaches a device hosting multiple virtual machines that control the transfer of information across domains where the VMs are connected to separate “low side” and “high side” networks (note paragraphs [0024], [0032] and [0037]).

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PEARSON whose telephone number is (571)272-0711. The examiner can normally be reached 6:00 - 5:30 pm; Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on (571)272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David J Pearson/Primary Examiner, Art Unit 2438